PER CURIAM.
The mother, Samantha Gelrod, appeals from an amended final order adjudicating her son, J.A., dependent. We affirm.
The mother contends that the evidence of neglect is legally insufficient to support an adjudication of dependency in accordance with section 39.01(37), Florida Statutes (1993). We disagree.
“An adjudication of dependency must be based upon a showing of abuse, abandonment, or neglect.” I.T. v. Department of Health and Rehabilitative Servs., 532 So.2d 1085, 1087 (Fla. 3d DCA 1988); § 39.01(10)(a), Fla. Stat. (1993). Additionally, “[pjroof of neglect sufficient to establish a state of dependency must be met by a preponderance of the evidence standard.” I.T., 532 So.2d at 1087; § 39.408(2)(b), Fla.Stat. (1993).
After a review of the record, we find that there is a preponderance of the evidence to support the trial court’s finding that the mother neglected her child. Therefore, the *863trial court properly adjudicated J.A. dependent.
Accordingly, we affirm.